Case 1:19-cv-02381-LTB-MEH Document 135 Filed 08/27/20 USDC Colorado Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Lewis T. Babcock, Judge

  Civil Action No. 19-cv-02381-LTB-MEH

  WALTER CHARNOFF,

        Plaintiff,
  v.

  NANCY LOVING d/b/a ARTSUITE NY;
  ARTPORT, LLC;
  STUDIO 41, LLC;
  DAVID HINKELMAN;
  ISP HOLDINGS, INC.;
  ALICIA ST. PIERRE; and
  MARTIN ST. PIERRE,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

        This case is before me on Plaintiff Walter Charnoff’s Motion for Leave to

  Supplement Complaint [Doc # 108]. After consideration of the motion, all related

  pleadings, and the case file, I grant Plaintiff’s motion in part and deny it in part as

  set forth below.

                                         I. Background

        This case arises out of Plaintiff’s purchase of art from Defendant Nancy

  Loving. Plaintiff alleges that his purchases were induced by fraudulent

  misrepresentations and omissions and that the completion of the purchases was

  fraught with further misconduct. Ms. Loving owns and operates Defendant ArtPort,

                                             1
Case 1:19-cv-02381-LTB-MEH Document 135 Filed 08/27/20 USDC Colorado Page 2 of 6




  LLC (“AP”). Defendant David Hinkelman is Ms. Loving’s life partner and former

  part owner of AP. Mr. Hinkelman was directly involved in Plaintiff’s purchase of art

  from Ms. Loving.

        By the motion, Plaintiff seeks to add (1) factual allegations regarding

  purported damage to the art and failure to insure it to further support his existing

  claims for fraudulent misrepresentation and breach of contract and (2) two claims of

  defamation against Mr. Hinkelman with supporting factual allegations. Specifically,

  Plaintiff alleges that Mr. Hinkelman made the following false and defamatory

  statements in an email dated August 1, 2019:

        1. “we are dealing with a deeply troubled person. Since we sold him the
        initial collection of your work in 2016--He has been in and out of
        treatment for mental and emotional issues[;]”

        2. “[he] lost a major lawsuit over the last company he founded and sold
        (which we were investors in and were financially and personally
        impacted by his misrepresentations that we uncovered a few weeks
        ago)[;]”

        3. “he attempted to bully [Ms. Loving] and blackmail [AP][; and]”

        4. “filed for Bankruptcy … [h]e is highly unpredictable”

  See Motion, pp. 5-6. This email was sent to Harold Garde, the artist whose work

  Plaintiff purchased from Ms. Loving, and other parties with some role in Defendant

  Studio 41.

                                    II. Standard of Review

        Plaintiff filed his motion pursuant to Fed. R. Civ. P. 15(d) which allows for

  supplemental pleadings that set out any transaction, occurrence, or event that

                                            2
Case 1:19-cv-02381-LTB-MEH Document 135 Filed 08/27/20 USDC Colorado Page 3 of 6




  happened after the date of the pleading to be supplemented. Plaintiff asserts that

  supplementation of his Second Amended Complaint is warranted because the

  relevant facts were only recently discovered. The timing of discovery, however, is

  not the standard for supplementation under Rule 15(d). In any event, the standard

  of review under Rule 15(d) is the same as that under Rule 15(a), which Plaintiff also

  cites in his motion. Lystn, LLC v. Food & Drug Admin., 2020 WL 248962, at *11 (D.

  Colo. Jan. 16, 2020)

        Under Fed. R. Civ. P. 15(a), leave to amend “shall be freely given when

  justice so requires.” Leave to amend may be denied “only [upon] a showing of undue

  delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to

  cure deficiencies by amendments previously allowed, or futility of amendment.”

  Wilkerson v. Shinseki, 606 F.3d 1256, 1267 (10th Cir. 2010) (quoting Duncan v.

  Manager, Dep’t of Safety, City & Cty. of Denver, 397 F.3d 1300, 1315 (10th Cir.

  2005)).

                                          III. Analysis

            Defendants make no argument in opposition to Plaintiff’s proposed

  amendments relating to the alleged failure to insure the purchased art. I therefore

  focus my analysis on the proposed amendments relating to alleged damage to the

  art and the two defamation claims against Mr. Hinkelman.

  A. Proposed Amendments Relating to Alleged Damage to the Art

        Defendants oppose the proposed factual allegations regarding damage to the


                                             3
Case 1:19-cv-02381-LTB-MEH Document 135 Filed 08/27/20 USDC Colorado Page 4 of 6




  art on the basis that they would be prejudiced by these amendments. I disagree.

        Although Defendants argue that Plaintiff never complained of damage to the

  art prior to the commencement of this case or in any of the three previously filed

  complaints, both Plaintiff and Defendants reference such allegations in the

  Scheduling Order dated December 18, 2019. See Plaintiff’s Statement of Claims and

  Defenses, Doc # 54, p. 3 (“Furthermore, while he [sic] art was in Ms. Loving’s

  possession, it was damaged and possibly switched out in the [sic] way that deprives

  Plaintiff of the full value of the art.”); Defendants’ Statement of Claims and

  Defenses, Doc #54, p.3. (‘… [Plaintiff] began claiming that the art he desired to

  purchase was either not the art he selected, had been damaged, or was not properly

  stored and insured.”). Thus, Defendants have long known that alleged damage to

  the art was at issue in the case. Furthermore, with trial not scheduled to commence

  until February 1, 2021, Defendants may seek additional discovery relating to the

  added allegations of damage to the art if necessary.

        I therefore conclude that Defendants will not be prejudiced by Plaintiff’s

  proposed factual allegations regarding damage to the art and grant Plaintiff’s

  request to add these allegations via a third amended complaint.

  B. Proposed Amendments to Add Defamation Claims Against Mr. Hinkelman

        Defendants also oppose the proposed defamation claims on the basis that

  they would be prejudiced by the addition of these claims. I agree.

        Unlike the proposed amendments relating to alleged damage to the art, the


                                             4
Case 1:19-cv-02381-LTB-MEH Document 135 Filed 08/27/20 USDC Colorado Page 5 of 6




  defamation claims Plaintiff seeks to add against Mr. Hinkelman would inject

  entirely new issues and theories of recovery into the case that are, at best, only

  tangentially related to the purchase of art that is at its core. Among other things,

  the addition of Plaintiff’s defamation claims would put Plaintiff’s mental health,

  other business dealings and litigation, and financial situation over some period of

  time at issue in the case. Defendants would unquestionably be prejudiced by having

  to explore these new and largely unrelated areas at this late stage in the

  proceedings, and I therefore deny Plaintiff’s request to add defamation claims

  against Mr. Hinkelman via a third amended complaint.

        Having found that Defendants would be unduly prejudiced by addition of the

  defamation claims, it is not necessary for me to address in detail Defendants’

  alternative argument that the addition of these claim would be futile. It bears

  noting, however, that there is substantial merit to Defendants’ arguments of futility

  such that Plaintiff’s defamation claims would be highly susceptible to dismissal on

  dispositive motion should Plaintiff seek to pursue these claims via an independent

  action.

                                        IV. Conclusion

        IT IS HEREBY ORDERED as follows:

        1. Plaintiff’s Motion for Leave to Supplement Complaint [Doc # 108] is

  GRANTED IN PART and DENIED IN PART;

        2. Plaintiff may file a Third Amended Complaint that includes additional


                                             5
Case 1:19-cv-02381-LTB-MEH Document 135 Filed 08/27/20 USDC Colorado Page 6 of 6




  allegations regarding purported damage to the art and failure to insure it; and

        3. Plaintiff’s Motion for Leave to Supplement Complaint is denied insofar as

  it seeks to add defamation claims against Mr. Hinkelman and related allegations.



  Dated: August 27, 2020 in Denver, Colorado.

                                                BY THE COURT:


                                                   s/Lewis T. Babcock
                                                LEWIS T. BABCOCK, JUDGE




                                           6
